Citation Nr: 9933523	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-19 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky. 


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are lumbar 
spine arthritis (40 percent disabling), cervical spine 
arthritis (30 percent disabling), right shoulder arthritis 
(30 percent disabling), right hip arthritis (10 percent 
disabling), right knee arthritis (10 percent disabling), left 
knee arthritis (10 percent disabling), post-traumatic stress 
disorder (PTSD) (30 percent disabling), right lower leg cold 
exposure residuals (30 percent disabling), and left lower leg 
cold exposure residuals (30 percent disabling).

2.  The veteran's service-connected disabilities do not 
render him unable to provide for his own daily self-care or 
protect himself from the hazards or dangers incident to his 
daily environment or so disabled as to need the regular aid 
and assistance of another person. 

3.  The veteran is not shown to be confined to his dwelling 
or immediate premises as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on account of being housebound have not 
been met.  38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. 
§§ 3.350, 3.352, 4.14 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the issue before the Board is predicated on the veteran's 
assertions that certain disabilities have increased in 
severity so as to warrant special benefits available under 
law, the Board finds this claim to be well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

Effective from January 1997, the veteran has had a combined 
90 percent disability rating for his service-connected 
disabilities, with a total rating based on unemployability 
effective from June 1996, and has been declared incompetent.  
The veteran's service-connected disabilities consist of 
lumbar spine arthritis (40 percent disabling), cervical spine 
arthritis (30 percent disabling), right shoulder arthritis 
(30 percent disabling), right hip arthritis (10 percent 
disabling), right knee arthritis (10 percent disabling), left 
knee arthritis (10 percent disabling), post-traumatic stress 
disorder (PTSD) (30 percent disabling), right lower leg cold 
exposure residuals (30 percent disabling), and left lower leg 
cold exposure residuals (30 percent disabling).  

In June 1998, the veteran submitted a claim seeking 
additional compensation benefits by reason of requiring 
regular aid and attendance or by reason of being housebound.  
The veteran contends that, due to his service-connected 
disabilities, he is not able to care for himself, needs 
assistance from his wife for all activities of daily living, 
and that the medical evidence of record supports his 
position. 

The statutory provisions at 38 U.S.C.A. § 1114 authorize 
special monthly compensation under a variety of special 
circumstances, including where a veteran requires regular aid 
and attendance, is in a nursing home because of physical or 
mental incapacity, is permanently bedridden, or is 
permanently housebound.  38 U.S.C.A. § 1114(k)-(s).  

The statute provides that if a veteran has a service-
connected disability rated as total, and has additional 
service-connected disability or disabilities independently 
ratable at 60 percent or is permanently housebound, he will 
be paid at the housebound rate.  38 U.S.C.A. § 1114(s).   A 
veteran is "permanently housebound" when he is 
"substantially confined" to his home (or ward or clinical 
area if institutionalized) or immediate premises due to 
service-connected disabilities which it is reasonably certain 
will remain throughout the veteran's lifetime.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350. 

The need for aid and attendance is defined as "helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person."  38 C.F.R. § 3.351(b).  Three 
alternative criteria defining helplessness are provided.  38 
C.F.R. § 3.351(c).  Neither of the first two criteria under 
section 3.351(c) is applicable to this case because the first 
provision deals with situations where the claimant is legally 
blind, 38 C.F.R § 3.351(c)(1), and the second provision deals 
with situations where the claimant is confined to a nursing 
home because of mental or physical incapacity.  38 C.F.R 
§ 3.351(c)(2).  The third criterion, 38 C.F.R. § 3.351(c)(3), 
directs consideration of factors provided in section 
3.352(a).  These factors are: the inability of the veteran to 
dress or undress; to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances; inability of the veteran 
to feed himself; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in 38 C.F.R. § 3.352(a) be 
found to exist before a favorable rating may be made.  It is 
only necessary that the evidence establish that the veteran 
is so helpless as to need regular aid and attendance, not 
that there is a constant need.  See Turco v. Brown, 9 Vet. 
App. 222 (1996).

The evidence of record, including various physicians' 
opinions, demonstrates that the veteran is housebound and 
that the aid and attendance of another person is required.  A 
summary of hospitalization in June and July 1998 reflects the 
medical opinion of need for aid and attendance.  A VA aid and 
attendance/ housebound examination in July 1998 noted that 
the veteran was not even able to stand or walk, had to be 
lifted from the bed to a wheel chair, and needed to be fed, 
cleaned, and dressed.  An addendum, dated in July 1998, 
reflects that the veteran required total care from his wife, 
would require nursing home care but for her care, and 
appeared eligible for aid and attendance.  A VA aid and 
attendance/ housebound examination that appears to be dated 
in November 1998 indicates the veteran was stooped in a wheel 
chair or recliner, and required assistance for all activities 
of daily living.  

However, to warrant special monthly compensation based on the 
need for the regular aid and attendance of another person, or 
on account of being housebound, the evidence must show such 
is attributable to service-connected disabilities.  Only 
symptomatology associated with service-connected disability 
may be considered in a determination of whether special 
monthly compensation is warranted.  See 38 C.F.R. § 4.14.  
The Board notes that the veteran's diagnosed multi-infarct 
dementia or organic brain syndrome results in disability, 
including mental disorder, which may not be considered in 
determining whether aid and attendance is warranted or 
whether the veteran is housebound.  

In this regard, a December 1995 PTSD examination diagnosed 
nonpsychotic organic brain syndrome secondary to cerebral 
arterial sclerosis, and mild PTSD, with overlapping symptoms 
as a result of the organic brain syndrome.  A May 1999 VA 
mental disorders examination diagnosed both PTSD and multi-
infarct dementia, but assigned a Global Assessment of 
Functioning (GAF) score of 50 based solely on the veteran's 
(service-connected) PTSD symptomatology.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF score of 41 to 50, which 
encompasses the veteran's PTSD symptomatology, is defined as 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Richard v. Brown,  
9 Vet.  App. 266 (1996). 

The additional impairment reflected by the assigned GAF score 
of 40 (which included impairment due to both PTSD and multi-
infarct dementia) is attributable to multi-infarct dementia.  
A GAF score of 31 to 40 is defined as some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work). 

The clinical evidence reflects that, in addition to 
impairment due to PTSD, the veteran also has impairment due 
to his multiple service-connected disabilities of lumbar 
spine arthritis, cervical spine arthritis, right shoulder 
arthritis, right hip right arthritis, right and left knee 
arthritis, and right and left lower leg cold exposure 
residuals.  This includes severe limitation of motion of the 
lumbar spine and cervical spine, limitation of motion of the 
dominant shoulder, limitation of flexion of the thigh, 
painful limited motion of the knees, and cold sensitization 
and numbness of the feet.  The evidence does not demonstrate 
that the veteran has a service-connected disability rated as 
total.  38 U.S.C.A. § 1114(s).  His nonservice-connected 
claims or disabilities have included right ankle fracture 
with arthritis, beriberi or beriberi heart disease, peptic 
ulcer disease or gastric cholangitis, irritable bowel 
syndrome, hiatal hernia, diabetes mellitus, peripheral 
neuropathy, and asthenic reaction. 

The Board finds that the weight of the evidence is against 
the veteran's claim.  While the veteran is both housebound 
and in need of the aid and attendance of another person, the 
evidence does not show that such is due to his service-
connected disabilities.  The evidence shows overlap between 
the veteran's PTSD symptomatology and that attributable to 
multi-infarct dementia, but shows additional severe mental 
and physical impairment attributable to the veteran's 
nonservice-connected multi-infarct dementia, as indicated by 
the May 1999 VA examination.  The veteran's service-connected 
disabilities alone do not render him unable to provide for 
his own daily self-care or protect himself from the hazards 
or dangers incident to his daily environment or so disabled 
as to need the regular aid and assistance of another person.  
Likewise, the veteran is not shown to be confined to his 
dwelling or immediate premises as a result of his service-
connected disability.  For these reasons, the Board must find 
that special monthly compensation based on the need for the 
regular aid and attendance of another person or on account of 
being housebound is not warranted.  38 U.S.C.A. §§ 1114, 
5107; 38 C.F.R. §§ 3.350, 3.352. 


ORDER

Entitlement to special monthly compensation, based on the 
need for regular aid and attendance or on account of being 
housebound, is denied. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

